732 F.2d 1438
UNITED STATES of America, Plaintiff-Appellee,v.Virgilio Patricio FLORES, Defendant-Appellant.
No. 82-1445.
United States Court of Appeals,Ninth Circuit.
May 8, 1984.

Carla M. Woehrle, Talcott, Vandevelde & Woehrle, Los Angeles, Cal., for defendant-appellant.
William Fahey, Asst. U.S. Atty., Los Angeles, Cal., for plaintiff-appellee.
Before BROWNING, Chief Judge, CHOY, GOODWIN, WALLACE, SNEED, KENNEDY, ANDERSON, HUG, TANG, SKOPIL, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, FERGUSON, NELSON, CANBY, BOOCHEVER, NORRIS, REINHARDT, and BEEZER, Circuit Judges.

ORDER

1
Upon the vote of a majority of the regular active judges of this court, it is ordered that this case be reheard by an en banc panel of the court pursuant to Rule 25 of the Rules of the United States Court of Appeals for the Ninth Circuit.  The previous three-judge panel assignment, 729 F.2d 593, is withdrawn.